EXHIBIT 10.6

CERTIFICATE OF AMENDMENT

TO THE

2004 STOCK INCENTIVE PLAN, AS AMENDED

OF

ARBINET-THEXCHANGE, INC.

The Arbinet-thexchange, Inc. 2004 Stock Incentive Plan (the “Plan”) is hereby
amended by the Board of Directors of Arbinet-thexchange, Inc., a Delaware
corporation (the “Company”), as follows:

 

1. That Section 6(a) of the Plan is hereby amended by deleting such section in
its entirety and substituting therefor the following:

“Initial Grant. Upon the commencement of service on the Board by any individual
who is not then an employee of the Company or any subsidiary of the Company, the
Company shall grant to such person, and such person shall choose, (i) a
Nonstatutory Stock Option to purchase 25,000 shares of Common Stock, (ii) a
Restricted Stock Award (as defined in Section 8(a)) for 1,000 shares of Common
Stock and a Nonstatutory Stock Option to purchase 22,000 shares of Common Stock,
(iii) a Restricted Stock Award for 2,000 shares of Common Stock and a
Nonstatutory Stock Option to purchase 19,000 shares of Common Stock, or (iv) a
Restricted Stock Award for 3,000 shares of Common Stock and a Nonstatutory Stock
Option to purchase 16,000 shares of Common Stock.”

 

2. That Section 6(b) of the Plan is hereby amended by deleting such section in
its entirety and substituting therefor the following:

“Annual Grant. Subject to an annual evaluation, which evaluation shall be
overseen by the Company’s Nominating and Corporate Governance Committee, on the
date of each annual meeting of stockholders of the Company, the Company shall
grant to each member of the Board of Directors of the Company who is both
serving as a director of the Company immediately prior to and immediately
following such annual meeting and who is not then an employee of the Company or
any of its subsidiaries, (i) a Nonstatutory Stock Option to purchase no more
than 7,000 shares of Common Stock, and (ii) a Restricted Stock Award for no more
than 7,000 shares of Common Stock; provided, however, that a director shall not
be eligible to receive an option grant or Restricted Stock Award under this
Section 6(b) until such director has served on the Board for at least six
months.”

 

3. That Section 10(a) of the Plan is hereby amended by deleting that section in
its entirety and substituting therefor the following:

“Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
per-Participant limit set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option and each
Option issuable under Section 6, (iv) the number and class of securities for
each Restricted Stock Award issuable under Section 6, (v) the repurchase price
per share subject to each outstanding Restricted Stock Award and (vi) the share-
and per-share-related provisions of each outstanding Stock Appreciation Right
and Other Stock Unit Award, shall be appropriately adjusted by the Company (or
substituted Awards may be made, if applicable) to the extent determined by the
Board.”



--------------------------------------------------------------------------------

4. That Section 10(b)(3) of the Plan is hereby amended by deleting the first
sentence in its entirety and substituting therefor the following:

“Upon the occurrence of a Reorganization Event other than a liquidation or
dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, the repurchase and other rights
of the Company under each outstanding Restricted Stock Award shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property which the Common Stock was converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Common Stock subject to such Restricted Stock Award.”

 

ADOPTED BY BOARD OF DIRECTORS:  

As to Item 1, April 15, 2005

 

As to Item 2, February 22, 2006

 

As to Item 3 and Item 4, October 1, 2006